Citation Nr: 1409924	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an increased rating for osteoarthritis and right lumbar area myofasciitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney 


ATTORNEY FOR THE BOARD

Rutkin, J.M.




INTRODUCTION

The Veteran had active military service from May 1952 to May 1954 and from November 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board denied these claims in October 2011.  In a June 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of these claims and remanded the case for further action.  

VA examination reports dated in August 2012 have been associated with the file since the RO last considered these claims.  With regard to the service connection claim, these reports do not provide further information or opinion as to whether the Veteran's right knee disability may be related to service, and are otherwise duplicative of evidence previously considered by the RO with regard to the right knee.  Thus, they are not pertinent and a waiver of the Veteran's right to initial consideration of this evidence by the RO as agency of original jurisdiction (AOJ) is not required.  See 38 C.F.R. § 20.1304(c) (2013).  As the increased rating claim for the Veteran's lumbar spine disorder must be remanded for further development, the RO will have an opportunity to review the August 2012 spine examination report when readjudicating the claim. 

In December 2010, the Board remanded the case to the AOJ in order to have the Veteran scheduled for a hearing before a member of the Board in light of his January 2010 request for a hearing.  Pursuant to the remand, the Veteran was scheduled for a hearing before a member of the Board sitting at the RO in St. Petersburg to be held on July 14, 2011.  On July 13, 2011, the Veteran's representative cancelled the hearing because the Veteran could not travel for a formal hearing due to his personal conditions.  The representative asked if hearings were conducted via telephone.  In a September 2011 letter, the Board notified the representative that the Board does not conduct hearings over the telephone and that the representative has indicated that the Veteran is unable to travel for a formal hearing due to his personal conditions.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been effectively withdrawn.  38 C.F.R. § 20.704(e) (2013). 

In the July 2011 letter, the representative indicated that a written response on behalf of the Veteran would be forthcoming within two weeks if hearings over the telephone were not allowed.  The September 2011 Board letter notified the representative that the Board found that good cause had been shown for a 30-day extension of time for which to submit additional evidence and argument.  Later in September 2011, the representative submitted a letter along with additional evidence in the form of letters from private treatment providers.  Because the evidence is duplicative of evidence previously of record, a remand to the AOJ for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether an increased rating is warranted for the Veteran's lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDING OF FACT

The Veteran's right knee disability was not caused or aggravated by any disease, injury, or event in active service, and osteoarthritis of the right knee did not manifest within one year of service separation. 





CONCLUSION OF LAW

Service connection for a right knee disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A December 2008 letter provided all notice required under the VCAA, including the elements of direct and secondary service connection and the Veteran's and VA's respective responsibilities for obtaining evidence in support of his claim, followed by adequate time for the Veteran to submit information and evidence before the initial rating decision was issued.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  The record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA), but that he was denied.  The RO requested records from SSA.  In December 2009, SSA responded that that there presently was no medical record on file or that a medical record could not be located.  In May 2010, the RO notified the Veteran that SSA records were not available.  Thus, further efforts to obtain these records would be futile and are not warranted. 

A VA examination or opinion has not been provided.  As explained below, the credible evidence weighs against a right knee injury in service, and rather shows that the Veteran's right knee symptoms and pathology did not manifest until decades after separation from service.  Thus, there is no indication that right knee symptoms or pathology that manifested decades after service may be related to service, to include the one-time notation of bilateral "trick knee" reported by the Veteran at the April 1957 separation examination and which, according to the examination report, occurred in 1953 with no residuals or complications.  In other words, the separation examination indicates that the Veteran's reported trick or locked knee had completely resolved several years before separation from service.  Therefore, there is no apparent relationship between the Veteran's current right knee disorder and the transient trick knee that occurred and completely resolved decades earlier in service.  While competent evidence is not required, there must still be some credible evidence of an apparent relationship to service in order to trigger VA's duty to provide an examination or obtain an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  Accordingly, an examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be an indication that the current disability may be related to service in order to trigger VA's duty to provide an examination or opinion). 

Moreover, while VA's duty to assist is very broad, it is not unlimited, but rather must be channeled into "reasonable efforts" to provide such assistance, as guided by the statutory and regulatory provisions concerning this duty and the governing case law.  See 38 U.S.C.A. § 5103A(a).  VA is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See id.  As it is apparent from the face of the evidence of record that a favorable non-speculative opinion cannot be provided as to whether a right knee disorder that manifests decades after service may be related to service, to include the one-time "trick knee" mentioned above, without credible evidence of a right knee injury or pathology in service (to include evidence of significant impacts to the knee, such as through duties as a paratrooper), or ongoing right knee symptoms in service, or any knee problems or pathology in the first two decades after service, it is not reasonable to attempt to obtain one.  See 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility").   

With regard to the theory of secondary service connection, because service connection is not in effect for the Veteran's left knee disorder, service connection may not be established for the right knee disability as secondary to the left knee as a matter of law.  Thus, as the outcome of this issue is determined by applicable law rather than disputed facts, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In light of the above, there is no indication of prejudicial error with regard to VA's duties to notify and assist, and the Veteran has had a meaningful opportunity to participate in the processing of this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was nevertheless incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without the need to otherwise establish a nexus to service, unless the later manifestations are clearly due to post-service or "intercurrent" causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, a review of the post-service treatment records reveals that the Veteran has been diagnosed with and treated for degenerative joint disease or arthritis of the right knee by both VA and private treatment providers.  Thus, the "current disability" element of the service connection claim has been established.

The Veteran's service treatment records are negative for references to a right knee injury or a diagnosis of a right knee disability during either period of active military service.  At his April 1957 separation examination, the Veteran reported that he had experienced a bilateral "trick knee" around 1953.  The examiner noted that there were no complications or sequelae.  The lower extremities were found to be normal on clinical evaluation according to the examination report.  Notably, the May 1954 separation examination for the Veteran's first period of service makes no mention of knee problems, and the Veteran's lower extremities were similarly found to be normal on examination at that time.  

The earliest post-service medical evidence of problems with the right knee was noted at an April 1977 VA examination.  The Veteran complained of arthritic pains in the knees.  No diagnosis was made at that time.  The earliest diagnosis of record is a January 1980 X-ray study showing minimal degenerative arthritis of the right knee.  Subsequently, the Veteran has been treated for right knee pain with degenerative joint disease or arthritis.  None of the medical professionals has expressly commented on the origin of the Veteran's right knee arthritis.

Here, the evidence does not establish that an injury, disease, or event occurred during the Veteran's active military service concerning the right knee.  Although he reported to the separation examiner that he had a trick knee, the examiner determined that there were no complications and no sequelae.  Additionally, the examination was normal regarding the musculoskeletal system and lower extremities.  No right knee disability was identified.  The Veteran did not indicate any type of injury or event related to his asserted trick knee at the examination.  

In accordance with the Court's discussion in its June 2013 remand, the Board has considered statements by the Veteran asserting that he injured his right knee in service and has had "arthritic pains" in both knees since that time.  Specifically, a November 1980 VA examination report reflects that the Veteran reported a history of injuring both knees, as well as his scrotum, when he fell in a foxhole during service.  In a June 1981 affidavit, the Veteran stated that while serving in the Army he fell into a deep pit during infiltration training, and "received injuries to both [his] knees, sides and rupture of my right testicle [sic]" for which he was hospitalized several times.  In an April 1985 statement, the Veteran wrote that he injured his "right side, right testicle and both legs, lower back [sic] while [he] was in training."  Additionally, a March 1977 report of medical examination reflects a reported history of "arthritic pains" in both knees and the low back since 1952.  An August 2001 VA treatment record states that the Veteran reported bilateral knee pain and low back pain "off and on for many years" since serving on active duty.  

The Veteran's reported history of injuring both knees when he fell into a pit or foxhole during service, and of experiencing intermittent bilateral knee pain ever since service, is not credible as it conflicts with more probative evidence in the form of contemporaneous treatment records.  In this regard, the service treatment records are not merely silent for a right knee injury, but are replete with numerous notations and narratives concerning right testicle and right lower quadrant pain associated with prostatitis and low back pain, with no mention of knee pain.  Indeed, the Veteran's right testicle pain and right quadrant pain was generally attributed to prostatitis rather than an injury.  It is not a medical determination or judgment but rather one of mere plausibility that knee pain from an injury sustained when falling into a hole would have been noted somewhere in these records given the fact that the Veteran has stated he also injured his back and testicle in this fall, and yet the treatment records concerning his back and testicle are negative for references to knee problems or a knee injury.  Notably, the Veteran served in the Army during his first period of active service, when the injury to his knees allegedly occurred, but there is no mention of injury to the knee or ongoing knee problems during this or the second period of service, to include in both separation examination reports. 

If there were any doubt on this matter, shortly after separation from his second period of service, the Veteran was hospitalized at VA with chronic prostatitis, among other conditions, at which time he reported injuring his right testicle while going through an infiltration course, and stated that since that time he had low back pain and pain in his right leg, as well as recurrent urethral discharge.  He did not mention injuring his left or right knees or experiencing knee pain, despite mentioning his right leg.  While his back and other areas were examined, his knees were not, further indicating that he did not report knee problems.  As already noted, his testicle pain and urethral discharge have been attributed to prostate problems rather than an injury.  In a January 1974 statement, he again related injuring his "right side" and right testicle in service without mentioning injury to the knees.  Likewise, in a February 1974 VA treatment record, he reported injuring himself in service and developing pain in the right testicle, right lower quadrant, and the right hip and buttocks area, which is consistent with the service treatment records as far as his symptoms are concerned, and his description of injuring his "right side."  There is no mention of injuring his knees or experiencing knee pain.

It was not until the Veteran later submitted claims for VA benefits for his left knee that he began relating a history of also injuring his knees in service.  Indeed, in an April 1980 VA treatment record, the Veteran specifically denied "any history of trauma" to the left knee.  Since the Veteran later stated that he injured both knees when he fell during service, and has never stated that he injured just his right knee in that fall, this treatment record further detracts from the credibility of an injury to either knee in service.

Accordingly, because the Veteran's later statements that he injured both knees in service are inconsistent with the more probative contemporaneous evidence both during and after service discussed above, in addition to the silence in the service treatment records for a knee injury, the Board does not find it credible that the Veteran injured his right knee in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Thus, the Veteran's statements asserting a right knee injury in service are not entitled to any weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

Similarly, the Board does not find it credible that the Veteran has had ongoing knee pain since service.  Both his May 1954 and April 1957 separation examinations are negative for knee symptoms and indicate that his lower extremities were evaluated as normal.  Further, the Veteran did not mention knee problems for decades after service, and none are noted when he was examined in October 1957 and February 1974, as discussed above.  Thus, the probative contemporaneous treatment records are inconsistent with the Veteran's later statements asserting "arthritic pains" in the knees ever since service.  In addition, the absence of treatment or mention of right knee problems for decades after service is also a factor weighing against the credibility of ongoing symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  

In light of the above findings, the preponderance of the credible evidence weighs against an injury to the right knee in service or ongoing right knee problems in service or in the first two decades following service.  There is also no evidence of arthritis of the right knee manifesting in service or within one year of service separation.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

Given the fact that the Veteran's right knee was evaluated as normal at both separation examinations, that his history of a "trick knee" noted in the April 1957 separation examination report was found to have resolved at the time without further problems, and that there is no credible evidence of the Veteran's right knee symptoms or right knee arthritis for about two decades after service, the preponderance of the evidence weighs against a nexus between his current right knee disability and his periods of active service, to include the trick knee.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Thus, the third Shedden element is not satisfied.  See Shedden, 381 F.3d at 1166-67.  Consequently, service connection is not established under 38 C.F.R. § 3.303(a).  

With regard to secondary service connection, because service connection is not established for the Veteran's left knee disability, service connection for the right knee as secondary to a left knee disorder may not be granted as a matter of law.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right knee disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right knee disability is denied. 


REMAND

While the Board regrets the delay, the increased rating claim for the Veteran's service-connected lumbar spine disability must be remanded for further necessary development before a decision can be made so that it will be afforded every due consideration.

An August 2012 VA examination report reflects that the Veteran was being treated by a new pain management specialist for his back pain, who administered two shots in the Veteran's back in early 2012.  It is not clear whether this treatment was at VA or at a private facility, but either way the Veteran should be provided an opportunity to submit or have VA obtain these additional treatment records, which are pertinent to the current severity of his back disability.  The RO will also have an opportunity to consider the August 2012 VA spine examination in readjudicating this claim on remand. As the case must be remanded for the foregoing reasons, the Board finds that the Veteran should also be scheduled for a current VA examination of his low back.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Send a letter to the Veteran requesting him to identify any relevant outstanding treatment records, to include pain management treatment by a Dr. Larkin in 2012, and any other relevant evidence pertaining to his low back disorder.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. Obtain any VA treatment records from the Biloxi VA Medical Center, to include the Pensacola outpatient clinic, dating since December 2009 and associate them with the claims file (preferably the Virtual File).  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity and all manifestations of his service-connected osteoarthritis and right lumbar area myofasciitis.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A rationale for any opinion expressed should be provided.

4.  After completing any other development that may be warranted, readjudicate the claim on the merits, with consideration of the August 2012 VA examination report and any other additional pertinent evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


